NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


K.M.,                                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D17-3283
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed July 13, 2018.

Appeal from the Circuit Court for
Hillsborough County; Barbara Twine
Thomas, Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             We affirm K.M.'s adjudication and disposition without comment. However,

because the disposition order indicates that K.M. was committed to a nonsecure

nonresidential facility when he was actually committed to a nonsecure residential
facility, we remand this case for the delinquency court to render a corrected disposition

order.

             Affirmed; remanded to correct scrivener's error.


NORTHCUTT, SLEET, and SALARIO, JJ., Concur.




                                           -2-